ORDER

PER CURIAM.
Upon review of this recently docketed petition for review, the court considers whether the petition should be transferred to the United States Court of Appeals for the Seventh Circuit.
Yaroslav Stepanovich Sklyarsky filed a complaint under the nondiscrimination provisions of the Immigration and Nationality Act (8 U.S.C. § 1324b) with the Department of Justice’s Executive Office for Immigration Review, Office of the Chief Administrative Hearing Officer. An Administrative Law Judge dismissed his complaint for lack of jurisdiction. Sklyarsky filed a petition for review with this court.
This court does not have jurisdiction to review the ALJ’s order. 28 U.S.C. § 1295 defines the jurisdiction of this court. Additionally, pursuant to 8 U.S.C. § 1324b(g)(1), review of an order of the ALJ may be filed “in the United States *942court of appeals for the circuit in which the violation is alleged to have occurred or in which the employer resides or transacts business.” Thus, it appears that this case should be transferred to the Seventh Circuit pursuant to 28 U.S.C. § 1361.
Accordingly,
IT IS ORDERED THAT:
Absent objection received within 21 days of the date of filing of this order, this case will be transferred to the United States Court of Appeals for the Seventh Circuit, pursuant to 28 U.S.C. § 1361.